Citation Nr: 1002112	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  08-12 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.  

2.	Entitlement to an increased evaluation for lumbar spine 
degenerative joint disease with bulging, L3-L4, currently 20 
percent disabling. 

3.	Entitlement to an increased evaluation for right knee 
degenerative joint disease, currently 10 percent disabling. 

4.	Entitlement to an increased evaluation for left knee 
degenerative joint disease, currently 10 percent disabling. 

5.	Entitlement to an increased evaluation for bilateral feet 
degenerative joint disease, currently 10 percent disabling. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1971 to May 
1974, from April 1998 to September 1998, from October 2001 to 
May 2002 and from March 2003 to December 2004.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions issued in February 2006 and 
October 2006 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Wichita, Kansas.  

In November 2009, the Veteran testified in a Travel Board 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.

The Board also received additional VA medical evidence from 
the Veteran in November 2009.  The evidence was accompanied 
by a waiver of the Veteran's right to initial consideration 
of the new evidence by the RO.  38 C.F.R. §§ 19.9, 20.1304(c) 
(2009).  Accordingly, the Board will consider the new 
evidence in the first instance in conjunction with the issues 
on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the November 2009 Travel Board hearing, the Veteran 
testified that he was receiving benefits from the Social 
Security Administration (SSA) for the same disabilities 
subject to this appeal.  VA has a duty to obtain SSA records 
when they may be relevant to a claim.  Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992).  Thus, the Board 
finds that a remand is necessary so that the SSA records 
pertinent to the Veteran's claims for disability benefits may 
be obtained and associated with the claims file.

Additionally, the service treatment records show evidence of 
hearing loss in service.  A VA Audiological Examination in 
January 2006 evaluated the Veteran for hearing loss.  The 
Veteran was diagnosed with high frequency hearing loss, 
bilaterally.  The examiner did not provide an opinion 
regarding whether hearing loss was related to service.  VA 
has a duty to assist the Veteran in the development of the 
claim, including providing an examination when necessary.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  The Board finds that a remand is necessary to 
determine the etiology of the Veteran's bilateral hearing 
loss.  

Accordingly, the case is REMANDED for the following action:

1.	Contact the SSA and request copies of 
the decision and medical records used by 
that agency in making a determination on 
behalf of the Veteran for SSA benefits 
purposes.  Any such records received 
should be associated with the Veteran's 
claims folder.  If the search for such 
records has negative results, a statement 
to that effect should be placed in the 
Veteran's claims folder.

2.	Then, the Veteran should be scheduled 
for a VA examination with the appropriate 
medical specialist to determine the 
etiology of the current bilateral hearing 
loss disability.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and studies 
should be accomplished.  The examiner 
should state whether the bilateral hearing 
loss disability is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent), causally or etiologically 
related to or aggravated by active 
service.  Any opinion expressed should be 
accompanied by supporting rationale.

3.	The RO should then readjudicate the 
issues on appeal.  If the determinations 
remain unfavorable to the Veteran, the RO 
should issue a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


